Appeal from a dismissal of a writ of habeas corpus, County Court, Clinton County. By writ of habeas corpus relator attacks the jurisdiction of the Supreme Court, Saratoga County, to sentence him on February 26, 1941 for murder, second degree. He contends that the two-day waiting period between plea and sentence required by section 472 of the Code of Criminal Procedure was not observed. But this can be waived {People ex rel. Peck v. La Vallee, 8 A D 2d 906) and by the presence of counsel who made no objection it was waived {People v. Nesbitt, 7 A D 2d 763). Relator also argues that the question required by section 480 of the Code of Criminal Procedure was not asked; but the record sufficiently establishes that the question was asked. The court had jurisdiction to enter judgment. Order dismissing writ unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.